Exhibit 10.9





Certain Compensation for Named Executive Officers
for Fiscal 2014




Name
Principal Position
Annual Base Salary
Annual Cash Incentive(1)
C. Larry Pope
President and Chief Executive Officer
$
1,100,000


(2)
Robert W. Manly, IV
Executive Vice President and Chief Financial Officer
$
750,000


(3)
George H. Richter
President and Chief Operating Officer, Pork Group
$
800,000


(4)
Joseph B. Sebring
President of John Morrell
$
735,000


(5)
Joseph W. Luter, IV
Executive Vice President
$
700,000


(6)

_________


(1)
For the annual cash incentive awards, “pre-tax profits” are generally defined as
net income before deduction for income taxes and incentive payments to key
employees.



(2)
The annual cash incentive formula for Mr. Pope is equal to 1% of Company pre-tax
profits subject to a cap of $8 million.



(3)
The annual cash incentive formula for Mr. Manly is equal to 0.50% of Company
pre-tax profits subject to a cap of $4 million.



(4)
The annual cash incentive formula for Mr. Richter is equal to 0.50% of Pork
Group pre-tax profits plus domestic hog production pre-tax profits subject to a
cap of $4 million.



(5)
The annual cash incentive formula for Mr. Sebring is equal to 0.25% of Pork
Group pre-tax profits plus domestic hog production pre-tax profits subject to a
cap of $2.94 million.



(6)
The annual cash incentive formula for Mr. Luter, IV is equal to 0.50% of Pork
Group pre-tax profits plus domestic hog production pre-tax profits subject to a
cap of $2.5 million.

    
    







